Citation Nr: 1235541	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal as it pertains to the claim for service connection for tinnitus.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims that tinnitus is the result of his exposure to acoustic trauma while serving as a guided missile mechanic in missile silos without hearing protection during service.  He asserts that he has experienced tinnitus since that exposure.  See May 2009 VA Form 21-4138.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, tinnitus; however, his service personnel records corroborate that he served as a missile maintenance specialist and his exposure to acoustic trauma has been conceded by VA.  See DD 214; July 2009 rating decision.  

The Veteran underwent a VA audio examination in July 2009, at which time his claims folder was reviewed.  He reported that he experienced moderate, bilateral, periodic, tonal tinnitus of unknown etiology with an onset in approximately 1991.  Following examination, the examiner determined that tinnitus began too long after military service for it to have been caused by the military; that the Veteran had a history of several years of civilian noise exposure, which is a more likely contributor; and that it is less likely than not his tinnitus is service connected.  

In a January 2010 statement in support of claim, the Veteran reported that he had told the VA examiner he started having tinnitus in 1971, not 1991, when he was in the military working with missiles.  See VA Form 21-4138.  As the Veteran specifically indicates that he was in the military when his tinnitus began, it appears he meant to state its onset was in 1981, not 1991, a fact noted by the RO when it sought an addendum opinion from the July 2009 VA examiner.  See July 2010 compensation and pension exam inquiry.  

In a July 2010 addendum, the VA examiner stated that it may be conceded that an individual was exposed to hazardous noise, but exposure to hazardous levels of sound does not necessarily cause tinnitus.  The examiner also pointed out that the Veteran had provided two contradicting testimonies, first by stating his tinnitus began in 1991 and then in 1971, both of which are outside his military service.  The examiner indicated that it was irrelevant as to what he meant to say as it is the purity of the statement that counts, not the convenience of change to suit the outcome.  The original testimony was considered the appropriate base and the examiner found no reason to change the opinion previously provided.

The Veteran has consistently reported that the onset of tinnitus was during service, a claim he has made since before the July 2009 VA audio examination, and that he has experienced tinnitus since that time.  See May 2009 VA Form 21-4138.  There is no indication that the VA examiner reviewed the May 2009 statement, which the Board finds both competent and credible as it pertains to his claim for tinnitus.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App 370, 374 (2002).  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for tinnitus is granted.  


REMAND

Additional development is needed before the Board can adjudicate the claim for service connection for bilateral hearing loss.  

An April 2006 VA treatment record indicates that the Veteran was new to the physician, but not to VA.  This, however, is the earliest record of VA treatment contained in the claims folder.  On remand, the Veteran's complete VA treatment records from the VA St. Louis Health Care System dated prior to April 2006 must be obtained.  Recent VA treatment records should also be obtained.  

During the July 2009 VA audio examination, the examiner noted that hearing tests showed the Veteran entered the military with hearing within normal limits and separated with no VA ratable hearing loss, which indicated that his current hearing loss did not occur while in the military and that it is less likely than not that his hearing loss is service connected.  This opinion is not adequate for adjudicative purposes as it appears that the examiner's opinion was based solely on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the claim must be remanded for an adequate opinion.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the VA St. Louis Health Care System, dated prior to April 2006 and since March 2009.  

2.  Schedule the Veteran for a VA audio examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's conceded exposure to acoustic trauma during service.  Consideration must be given to his report of experiencing hearing loss after such exposure.  

The examiner is reminded that normal audiological findings at separation are not determinative.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the in-service noise exposure.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


